Citation Nr: 1645685	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-18 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a January 2015 decision, the Board denied the issue of entitlement to an initial increased disability rating for service-connected tinnitus.  The Veteran subsequently appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  The issue was remanded to the Board for additional development and adjudication pursuant to a September 2015 Order by the Court in accordance with a Joint Motion for Remand (Joint Motion).  In November 2015, the Board remanded the case to the RO for compliance with the Joint Motion.  


REMAND

In the November 2015 remand, the Board directed the RO to provide the Veteran an appropriate examination to assess the current severity of his service-connected tinnitus and to provide an opinion whether the Veteran's reported symptoms of vertigo, dizziness, fullness in the ears and drainage were symptoms of his tinnitus or a non-tinnitus ear disorder.  If the examiner found the Veteran had any non-tinnitus ear disorder, an opinion as to whether it was directly related to service or was caused or aggravated by the Veteran's service-connected tinnitus was to be provided.  

The February 2016 VA examiner provided the necessary opinion that the Veteran did not have any non-tinnitus ear condition, with a well-reasoned and lengthy rationale, specifically noting these symptoms were attributed to suspected Eustachian tube blockage, allergies and an upper respiratory infection in earlier treatment records, there were no ongoing symptoms and the Veteran denied any current symptoms of dizziness or vertigo.  However, in correspondence received in June 2016, the Veteran stated that due to his hearing problems, he mistakenly denied having current symptoms of dizziness and staggering.  He indicated that he actually experienced dizzy spells after the examination and almost collapsed.  He stated he frequently had these episodes as a result of his left ear disorder.  In light of the Veteran's recent statements, another opinion must be obtained, that addresses the Veteran's recent statement that he frequently has episodes of dizziness.  

The RO must also obtain and associate with the evidence of record all outstanding VA medical records, to include those from the Jackson, Mississippi VA Medical Center (VAMC) and the Arkansas VA Health system.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain and associate with the evidence of record all VA treatment records, to include those from the VAMC in Jackson, Mississippi and from the Arkansas VA Health system.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the above development has been accomplished, the Veteran's claims file must be forwarded to an appropriate VA medical professional to again address whether the Veteran's current symptoms of dizziness and staggering are symptoms of his service-connected tinnitus or a non-tinnitus ear disorder.  The electronic claims file must be made available to and reviewed by the examiner.  

If the examiner deems that another examination is necessary, one must be conducted and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must also be accomplished.  

Based on a review of all the evidence of record and with consideration of the Veteran's statements, to include the Veteran's June 2016 statement that he frequently has episodes of dizziness and staggering, the examiner must indicate if the Veteran's current symptoms of dizziness and staggering are symptoms of his service-connected tinnitus are symptoms of a non-tinnitus disorder.  If the examiner determines the symptoms are related to the Veteran's tinnitus, the examiner must assess the current severity of his service-connected disability.  

If the examiner determines the Veteran's symptoms of dizziness and staggering are symptoms of a non-tinnitus ear disorder, the examiner must opine whether the disorder was either incurred in or otherwise related to the Veteran's military service.  If not, the examiner must opine whether the non-tinnitus ear disorder was caused or aggravated by the Veteran's service-connected tinnitus.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

